Title: To Thomas Jefferson from William Duane, 29 January 1808
From: Duane, William
To: Jefferson, Thomas


                  
                     Respected Sir, 
                     Phil. Jan 29. 1808
                  
                  The letter enclosed has just come to my hands; I have no acquaintance with the Gentleman who writes it; [but] have had, he appears to [know?] received a number of communications more voluminous, but not so concise as this; all of them concur in making representations as strong and some even stronger than the Enclosed. That there has been a most nefarious scheme of speculation carried on there appears to me beyond doubt. I think it my duty to send this letter, aware at the same time that much must depend on the character of the accuser and his motives: but there is certainly a very general concurrence in his opinions.
                  Judge Woodward has written me a letter intimating a desire to reply to a series of papers on the concerns of Michigan which will give the other side of the question.
                  Mr. Hervey’s letter is of course communicated in confidence 
                  I am with the utmost respect
                  
                     Wm Duane 
                     
                  
               